DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed December 9, 2021, with respect to the rejection(s) of claim(s) 1-19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of "An Algorithm for the Calculation of Three-Dimensional Collagen Fiber Orientation in Ligaments Using Angle-Sensitive MRI" to Seidel et al.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites the limitation "the image intensity" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  Furthermore, the specification fails 
Independent claims 17 and 18 have the same issues and thus are rejected on the same grounds.
Dependent claims 2-16 and 19 are rejected due to their respective dependencies from independent claims 1 and  17.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-12 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over  "An Algorithm for the Calculation of Three-Dimensional Collagen Fiber Orientation in Ligaments Using Angle-Sensitive MRI" to Seidel et al. (hereinafter Seidel).
Regarding independent claim 1, Seidel discloses a magnetic resonance imaging (MRI) method (a method based on angle-sensitive magnetic resonance imaging, at least col. 1, page 1595) comprising:
obtaining a first MRI image of an object in an imaging region based on a Bo imaging field (the aim of the presented study was to develop a more efficient computational algorithm to calculate the 3D CF directions from T2-weighted MRI data using the information gained from rotations around two independent axes, col. 1, page 1596);
rotating the Bo field to change the orientation of the Bo imaging field with respect to the object (varying the orientation of specimens within the MRI scanner by rotating them around a predefined axis, the signal intensity I of each voxel as a function of Ψ is obtained, col. 2, page 1596);

determining an orientation of a structure within the object based on the orientations of the Bo imaging field with respect to the object (analyzing the intensity behavior at varied sample orientation allows us to draw conclusions on the run of the fiber direction, col. 2, page 1595).
Seidel fails to disclose that the determination of the orientation of the structure is based also on the image intensity associated with the structure in the first MRI image, and the second MRI image.
However, Seidel discloses carrying out an MRI scan after each rotation step thus obtaining first and second curves, each curve having its own intensity, and based on the comparison of the curves, determining an orientation of the fiber (at least at col. 2, page 1596 and col. 1, page 1597 and Fig. 2).  Accordingly, since each scan at a different orientation generates a curve of a different signal intensity, Seidel suggests determining the orientation of the structure based on the image intensity associated with the structure in the first MRI image, and the second MRI image.   
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seidel so that the determination of an orientation of a structure is based also on the image intensity associated with the structure in the first MRI image, and the second MRI image.  This would have been done to determine the three-dimensional orientation of an object, as taught by Seidel at least at col. 2, page 1600.

Regarding claim 3, Seidel discloses obtaining a plurality of additional MRI images of the object, each at a different orientation of the Bo imaging field, (at least Fig. 2a, 2b and 2c, each image is obtained at a different angle) and in which the determining is further based on the image intensity associated with the structure in the images, and the respective orientations of the Bo imaging field associated with the images (Fig. 2 and different methods were tested to compare the curves).
Regarding claim 4, Seidel discloses obtaining an orientation of the Bo imaging field (Fig. 2), and storing an association between each image and the orientation of the Bo imaging field when that image was acquired (Fig. 2, col. 1, page. 1598, the images are saved).
Regarding claim 5, Seidel discloses obtaining a composite image based on at least the first MRI image, and the second MRI image, and the stored associations (the image processing and application of the algorithm generate a composite image, at least col. 2, page 1598).
 Regarding claim 6, Seidel discloses wherein the composite image comprises: a plurality of voxels, each associated with a volume element of the object, and each voxel comprises an indication of the orientation of a structure which occupies said volume element (all voxels of each scan were correlated to their counterparts, see at least col. 1, page 1598).



Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seidel to combine said composite image with a structural image of the object for display to a user.  This would have been done to determine the effectiveness of the treatment on a determined region. 
Regarding claim 8, Seidel discloses wherein changing the orientation of the Bo imaging field with respect to the object comprises selecting an orientation based on the image intensity associated with the structure in at least one preceding image (varying the orientation of specimens within the MRI scanner by rotating them around a predefined axis, the signal intensity I of each voxel is obtained, at col. 2, page 1596).
Regarding claim 9, Seidel discloses selecting an orientation to increase the transverse relaxation time T2 of the MRI signal provided by the structure, based on anatomical data and/or a priori knowledge of an approximate orientation of the structure (specimens are rotated around the x and y axes, at least col. 2, page 1596).
Regarding claim 10, Seidel discloses wherein the structure within the object comprises a structure for which the signal intensity is dependent upon its orientation with respect to the Bo imaging field, in which the transverse relaxation time is dependent upon the orientation of the structure with respect to the Bo imaging field (each organ will have a 
Regarding claim 11, Seidel fails to disclose wherein the orientation of the Bo imaging field is determined based on a sensor signal obtained from sensing a rotational orientation of the magnet assemblies.  However, Seidel discloses obtaining various signals of different intensities by varying the orientations of the specimens (at col. 1, page 1596).  That is, Seidel suggests determining the orientation of the Bo imaging based on a sensor signal obtained from the rotation of the magnets.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seidel to determine the orientation of the Bo imaging field based on a sensor signal obtained from sensing a rotational orientation of the magnet assemblies, as suggested by Seidel. This would have been done to determine the effectiveness of the treatment on a determined region.  
Regarding claim 12, Seidel discloses wherein the orientation of the Bo imaging field is determined based on one of: (a) magnetically sensing the Bo imaging field and (b) based on the MRI images, for example in which the MRI images comprise image landmarks associated with at least one marker coupled to the object in the imaging region, and the orientation of the Bo imaging field is determined based on the landmarks (at col. 2, page 1596).
Regarding claim 15, Seidel fails to disclose wherein at least one of the MRI images is obtained using an imaging sequence which is configured to be more sensitive to T2 contrast than to T1 contrast in human or animal tissue.  However, the use of T1 or T2 contrast for imaging based on the scanned organ is very well know and commonly used in the art.  For example, certain organs will have a better resolution based on either T1 or T2.    
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seidel so that at least one of the MRI images is obtained using an imaging sequence which is configured to be more sensitive to T2 contrast than to T1 contrast in human or animal tissue.  This would have been done to obtain the best resolution of the organ or tissue of interest. 
Regarding claim 16, Seidel discloses wherein the orientation of the imaging field is selected based on the orientation of at least one structure in the object (Fig. 2 and description thereof at least at col. 2, page 1596).

Claims 13-14 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Seidel in view of US 2014/0111202 to Wald et al. (hereinafter Wald).
Regarding claim 13, Seidel fails to disclose wherein the imaging region lies between two magnet assemblies arranged to provide the Bo imaging field in the imaging region transverse to the direction of separation of the magnet assemblies.
In the same field of endeavor, Wald discloses imaging region lies between two magnet assemblies arranged to provide the Bo imaging field in the imaging region transverse to the direction of separation of the magnet assemblies (at least Figs. 3-4, 6-9, illustrate various imaging regions between the magnet assemblies).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seidel so that the imaging region lies between two magnet assemblies arranged to provide the Bo imaging field in the imaging region transverse to the direction of separation of the magnet assemblies, as taught by Wald.  This would have been done to obtain various images of an object of interest without having to move the object of interest.
Regarding claim 14, Seidel fails to disclose wherein changing the orientation of the Bo field comprises causing the magnet assemblies to be rotated about at least one axis of rotation.
In the same field of endeavor, Wald discloses that the spatial position of the readout magnetic resonance signals is encoded by taking multiple measurements with the magnet assembly 12 rotated to different orientations around the object. For example, the first acquisition might have the B0 field oriented transversely from left-to-right through the object. Then, the acquisition would be repeated with the magnet assembly 12 rotated in ten degree increments until thirty-six different acquisitions, each with a unique magnetic field orientation, are obtained (at para. 0033).  That is, Wald discloses changing the orientation of the Bo field comprises causing the magnet assemblies to be rotated about at least one axis of rotation.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seidel as taught by Wald.  This would have been done to spatially modulate the magnetic resonance signal phase, thereby providing spatial encoding the signals that can be used to reconstruct an image of the object, as taught by Wald at para. 0033.
Regarding independent claim 17, claim 17 recites similar features as those of independent claim 1 and thus such features are rejected on similar grounds as those of independent claim 1 in view of Seidel.
Seidel fails to disclose that the imaging apparatus comprises a rotatable magnet assembly, that provides a rotatable Bo imaging field, and a controller configured to control the imaging apparatus. 
Wald discloses an imaging apparatus (Fig. 1, MRI system 10) comprising a rotatable magnet assembly (magnet assembly 12), that provides a rotatable Bo imaging field (imaging field is rotatable), and a controller configured to control the imaging apparatus (at least controller 16, at least para. 23). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seidel as taught by Wald.  This would have been done to provide an MRI system capable of determining the orientation of an object of interest.
Regarding independent claim 18, claim 18 recites similar features as those of independent claim 1 and thus such features are rejected on similar grounds as those of independent claim 1 in view of Seidel. 
Seidel fails to disclose a non-transitory computer-readable media comprising program instructions configured to program a programmable processor of magnetic resonance imaging apparatus.
Wald discloses that the MRI system includes amongst other features, a data processing system 22 and a control processor 24 (at least Fig. 1 and para. 0023).  It is implicit that an MRI system including these components has a non-transitory computer-readable media comprising program instructions configured to program a programmable processor of magnetic resonance imaging apparatus.     
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Seidel as taught by Wald.  This would have been done to store the program instructions in a non-transitory medium which can be used across several systems. 
Regarding claim 19, Seidel discloses at least two magnet assemblies separated by an imaging region and arranged to provide the Bo imaging field in the imaging region transverse to the direction of separation of the magnet assemblies (the MRI system includes magnet assemblies and the assemblies provide imaging fields); and a gradient winding configured to provide imaging gradients for obtaining magnetic resonance images from the imaging region (MRI systems include gradient coils).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858